Case: 22-1417    Document: 20    Page: 1   Filed: 08/03/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                TIMOTHY T. RANDOLPH,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2022-1417
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-2876, Judge Grant Jaquith.
                 ______________________

                 Decided: August 3, 2022
                 ______________________

    TIMOTHY RANDOLPH, Murfreesboro, TN, pro se.

     JANA MOSES, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, for respondent-appellee. Also represented by BRIAN M.
 BOYNTON, WILLIAM JAMES GRIMALDI, PATRICIA M.
 MCCARTHY; AMANDA BLACKMON, BRIAN D. GRIFFIN, Office
 of General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
                  ______________________
Case: 22-1417    Document: 20     Page: 2    Filed: 08/03/2022




 2                                  RANDOLPH   v. MCDONOUGH




     Before LOURIE, REYNA, and STOLL, Circuit Judges.
 PER CURIAM.
     Timothy T. Randolph appeals from the decision of the
 United States Court of Appeals for Veterans Claims (“the
 Veterans Court”) affirming the decision of the Board of Vet-
 erans’ Appeals (“the Board”) denying compensation under
 38 U.S.C. § 1151 for a disability resulting from an August
 2000 eye surgery. See Randolph v. McDonough, No. 20-
 2876, 2021 WL 4472545 (Vet. App. Sept. 30, 2021) (“Veter-
 ans Court Decision”). Because we lack jurisdiction over the
 appeal, we dismiss.
                        BACKGROUND
     Randolph served in the United States Army from Octo-
 ber 1983 to October 1991. Veterans Court Decision, 2021
 WL 4472545, at *1. Randolph underwent left eye surgery
 at a Department of Veterans Affairs (“VA”) medical center
 on August 10, 2000. Id. In September 2000, Randolph re-
 ported left eye pain, and a November 2000 VA medical
 exam revealed a small left eye with an irregular pupil that
 did not react to light. Id. at *2.
      In January 2007, Randolph filed a claim for entitle-
 ment to compensation under 38 U.S.C. § 1151 for left eye
 blindness, which the VA denied in May 2007. Id.; see also
 SAppx. 71. 1 Randolph appealed in January 2008, and in
 June 2009, the Board denied compensation, focusing on the
 VA’s standard of care and the foreseeability of the injury.
 Veterans Court Decision, 2021 WL 4472545, at *2. Ran-
 dolph filed a motion for reconsideration in July 2009, which
 was denied in January 2010. Id. In April 2012, Randolph
 filed a request to reopen his claim based on new and



     1  SAppx refers to the Supplemental Appendix filed
 with the government’s brief.
Case: 22-1417    Document: 20     Page: 3    Filed: 08/03/2022




 RANDOLPH   v. MCDONOUGH                                   3



 material evidence, contending that pertinent medical rec-
 ords had not been considered and that consent to the Au-
 gust 2000 eye surgery had been improperly obtained. Id.
 The VA denied the request, and Randolph submitted a No-
 tice of Disagreement. Id.
     In an August 2015 decision, the Board found that Ran-
 dolph had submitted new and material evidence. Id. The
 Board reopened Randolph’s claim and remanded for addi-
 tional development. Id. In November 2015, Randolph un-
 derwent examination by a VA optometrist who found that
 the medication administered to Randolph would not have
 impacted his ability to provide informed consent to the Au-
 gust 2000 procedure. Id. The same examiner reiterated in
 March 2016 that the evidence failed to show that Ran-
 dolph’s blindness was caused by VA carelessness or negli-
 gence, that what occurred was foreseeable, and that the
 standard of care was appropriate. Id.
     In May 2018, a VA ophthalmologist wrote a medical
 opinion for the Board, determining that Randolph was not
 on any medication prior to the August 2000 surgery that
 would have affected his vision or his ability to consent to
 the surgery’s risks, and that the care Randolph received
 was appropriate. Id. at *2–3.
     In February 2019, the Board found that Randolph was
 not entitled to compensation under § 1151 for his left eye
 blindness. Id. at *3. The Veterans Court affirmed the
 Board’s decision in September 2021. Randolph filed a mo-
 tion for reconsideration in October 2021, which was denied
 in December 2021. Randolph appealed to this court.
                        DISCUSSION
     Our jurisdiction to review decisions of the Veterans
 Court is limited. Wanless v. Shinseki, 618 F.3d 1333, 1336
 (Fed. Cir. 2010). We may review a decision of the Veterans
 Court with respect to a rule of law or interpretation of a
 statute or regulation relied on by the Veterans Court in its
Case: 22-1417     Document: 20      Page: 4    Filed: 08/03/2022




 4                                   RANDOLPH   v. MCDONOUGH



 decision. 38 U.S.C. § 7292(a). However, except with re-
 spect to constitutional issues, we may not review chal-
 lenges to factual determinations or challenges to the
 application of a law or regulation to the facts of a case.
 § 7292(d)(2).
     On appeal, Randolph argues that the Board erred in
 interpreting 38 U.S.C. § 1151 and 38 C.F.R. § 3.361(d)(1)(i)
 as defining or establishing the relevant “standard of care.”
 Randolph also alleges that the VA erroneously deprived
 him of benefits that constitute a Fifth Amendment due pro-
 cess violation.
     The government responds that we lack jurisdiction to
 grant the relief that Randolph seeks because he challenges
 the factual merits of entitlement to compensation and the
 application of legal standards to particular facts of his case.
 With respect to Randolph’s alleged Fifth Amendment due
 process violation, the government responds that Randolph
 raises the issue for the first time on appeal. The govern-
 ment further argues that Randolph does not explain how
 the failure to apply a proper standard of care amounts to a
 constitutional violation.
      We agree with the government that we lack jurisdic-
 tion to grant the relief that Randolph seeks. Randolph does
 not point to any disagreement with the Veterans Court’s
 statement of the law regarding conditions required to sat-
 isfy § 1151 and 38 C.F.R. § 3.361(d)(1)(i). Instead, Ran-
 dolph appears simply to disagree with the factual
 determinations set forth in the Board’s February 2019 de-
 cision denying compensation and the Veterans Court’s af-
 firmance of that decision.
     Further, Randolph does not explain how the alleged
 standard-of-care failure constitutes a constitutional viola-
 tion. Our court has stated that “appellant’s ‘characteriza-
 tion of [a] question as constitutional in nature does not
 confer upon us jurisdiction that we otherwise lack.’” Flores
 v. Nicholson, 476 F.3d 1379, 1382 (Fed. Cir. 2007) (quoting
Case: 22-1417     Document: 20      Page: 5   Filed: 08/03/2022




 RANDOLPH    v. MCDONOUGH                                   5



 Helfer v. West, 174 F.3d 1332, 1335 (Fed. Cir. 1999)). Ran-
 dolph’s bare assertion of a due process violation is insuffi-
 cient to transform his appeal into a constitutional issue
 over which we have jurisdiction.
     Randolph’s appeal therefore presents only arguments
 challenging factual determinations and the application of
 law to fact and does not challenge a statute, regulation, or
 constitutional issue. Accordingly, Randolph’s appeal does
 not present any challenge over which we have jurisdiction.


                        CONCLUSION
     We have considered Randolph’s remaining arguments
 but find them unpersuasive. For the foregoing reasons, we
 dismiss his appeal for lack of jurisdiction.
                        DISMISSED
                            COSTS
 No costs.